— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered January 18, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). If he be so advised, the defendant may pursue his claim in a postjudgment proceeding commenced pursuant to CPL article 440. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.